                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            U.S. Magistrate Judge S. Kato Crews


Civil Action No. 1:18-cv-00867-RM-SKC

TINA SHAW,

         Plaintiff,

v.

SHANDONG YONGSHENG RUBBER CO. LTD.,
SHANDONG YONGSHENG RUBBER GROUP CO. LTD.,
ITG VOMA CORP.,
AMERICAN TIRE DISTRIBUTORS HOLDINGS, INC., and
AMERICAN TIRE DISTRIBUTORS, INC.

         Defendants.


                       ORDER RE: DISPUTED PROTECTIVE ORDER


         This Order addresses Plaintiff Tina Shaw’s (“Shaw”) and the Defendants’ dispute

regarding five clauses in the parties’ proposed protective order. Consistent with my Civil

Practice Standards, the parties contacted my Chambers concerning their dispute and

were instructed to submit their respective proposed orders and briefs arguing the disputed

provisions. [#197.] 1 The Court reviewed the briefs [#198 (Defendants’ Discovery Brief);

#199 (Shaw’s Discovery Brief)], the proposed protective orders [#198-1; #199-1], the

docket, and applicable law. Oral argument will not materially assist the Court’s

consideration of an appropriate protective order. [See #200 (Minute Order Vacating



1   The Court uses “[#__]” to refer to entries from the electronic docket.


                                               1
Discovery Hearing).]

                                        A. BACKGROUND

       Briefly, this is a product liability action to recover damages Shaw suffered from a

motor vehicle accident on Interstate 70 in Adams County, Colorado. [#214 at ¶1.] Shaw

alleges the accident was caused by the failure and tread separation of a Capital Precision

Trac II tire manufactured and distributed by Defendants. [Id. at ¶¶1, 6, 26, 68-70.] In

relevant part, Shaw seeks damages for disfigurement; pain and suffering and emotional

distress; past and future medical, hospital, and rehabilitation care and services; nursing

care and services, medications, therapies, and other care and assistance expenses; loss

of enjoyment of life and impairment of the quality of life; physical and cognitive

impairment; and scarring. [#163, §5.]

                                         B. DISCUSSION

       Federal Rule of Civil Procedure 26(c) allows a court to issue a protective order for

good cause to “protect a party or person from annoyance, embarrassment, oppression,

or undue burden or expense[.]” Fed. R. Civ. P. 26(c). Good cause is not met by conclusory

statements. Klesch & Co. Ltd. v. Liberty Media Corp., 217 F.R.D. 517, 524 (D. Colo.

2003). Instead, “the party seeking a protective order must show that disclosure will result

in a clearly defined and serious injury to that moving party.” Id. (citing Exum v. United

States Olympic Committee, 209 F.R.D. 201, 206 (D. Colo. 2002)). Ultimately, the decision

to issue a protective order rests within the sound discretion of the trial court. Wang v. Hsu,

919 F.2d 130, 130 (10th Cir. 1990).

       Even though the parties initially contacted Chambers concerning a “stipulated”



                                              2
protective order, Shaw now argues that Defendants have made no showing of good

cause for a blanket protective order, and that Defendants waived their right to a protective

order. [#199 at pp. 1-2.] The Court disagrees.

       First, the Court notes that Shaw attached a proposed “Stipulated Protective Order”

to her discovery brief which states that “[d]iscovery in this case . . . is certain to involve

medical, health, personal or other information of a sensitive and/or private nature about

Plaintiff.” [Id. at p.1 (emphasis added).] Why Shaw now opposes the entry of a protective

order in this matter is beyond the Court, particularly where a protective order would

inoculate her personal and medical records from public disclosure. In any event, the Court

finds the potential for the public disclosure of Shaw’s production of documents and things

containing her private medical and health information, and Defendants’ production of

documents and things containing their “business, competitive, proprietary, [or] trade

secret” information, poses a serious injury that is sufficiently clear and defined to warrant

issuance of a protective order. [See #198-1 at p.1.]

       Moreover, the Court is not persuaded by Shaw’s argument that Defendants’

waived their right to a protective order. The only controlling precedent Shaw relies on is

the Tenth Circuit’s opinion in In re Coordinated Pretrial Proceedings in Petroleum

Products Antitrust Litigation. 669 F.2d 620 (10th Cir. 1982). There, the party sought

protection from a subpoena. Id. at 622 n.2. The Tenth Circuit held that a Rule 26(c) motion

for protection from a subpoena must be made “before the date set for production.” Id.

Here, Defendants move for a blanket protective order to protect confidential or proprietary

information that is relevant to these proceedings and likely to be disclosed during pretrial



                                              3
discovery. Therefore, their request for a protective order is timely, and the Court finds

good cause for entering a protective order. The Court now turns to the specific proposed

provisions in dispute.

1.     Sharing Provision

       Shaw seeks to include a sharing provision that would allow her to disseminate

confidential information to any attorneys “handling claims or legal proceedings . . .

involving a substantially similar tire, including other Capital Precision Trac II tires, . . . by

any of the Defendants.” [#199-1 at ¶5(g).] She argues that sharing provisions in product

defect cases against large corporate defendants are commonplace and help promote

efficiency in the discovery process. [#199 at pp. 3-4.]

       The Court acknowledges that judges and litigants are bound by Federal Rule of

Civil Procedure 1, which requires the civil procedure rules be employed in a manner “to

secure the just, speedy, and inexpensive determination of every action and proceeding.”

Fed. R. Civ. P. 1. As Shaw correctly notes, sister courts have recognized Rule 1 as

supporting sharing provisions to ensure efficient and inexpensive determination of other

cases involving similar claims and similarly situated litigants in products liability cases.

See, e.g., Ward v. Ford Motor Co., 93 F.R.D. 579 (D. Colo. 1982) (finding a sharing

provision appropriate where alleged a design defect was the cause of hundreds of injuries

to plaintiffs in “several hundred such cases . . . filed in various courts throughout the

United States”); Baker v. Ligget Group, Inc., 132 F.R.D. 123 (D. Mass. 1990) (issuing

protective order with sharing provision with litigants in other tobacco tort cases); see also

Charter Oak Fire Ins. Co. v. Electrolux Home Products, Inc., 287 F.R.D. 130 (E.D.N.Y.



                                               4
2012). But those case are distinguishable from Shaw’s case.

       In Ward, the Court vacated a protective order that contained a no-sharing clause

because the plaintiff asserted that a design defect was the cause of hundreds of injuries

to multiple plaintiffs in “several hundred such cases . . . filed in various courts through the

United States.” 93 F.R.D. at 579. A sharing provision was allowed in Baker due to the

discovery needs of similar plaintiffs in comparable, pending tobacco tort cases. See 132

F.R.D at 126. The Baker Court was persuaded by plaintiff’s showing of a “compelling and

extraordinary need with counsel for the same plaintiff in other related litigations against

[defendant].” 287 F.R.D. at 134 (finding duplicative discovery in cases involving the same

plaintiff and defendant would “result in an enormous waste of time and resources for the

party and the court.”).

       To this end, Shaw directs the Court to the one other case she knows of that was

filed against two of the five Defendants in this case—Shandong Yongsheng Rubber

Group Co., Ltd. and American Tire Distributors, Inc. (the “Salazar case”). [See #199 at

p.4 n.6.] The Salazar case, however, involves a “Hercules All Trac A/T tire, LT 245/75R16

bearing DOT number JELK FCL 3009.” The matter currently before this Court involves a

different tire—the “Capitol Precision Trac II size 265/75R16 M+S tire believed to bear

DOT number JENK ETP 1712.” [Compare #199-6 at ¶3.1, with #216 at ¶103.] These tires

appear to differ in brand, size, and model. Moreover, three of the Defendants in Shaw’s

case (Shandong Yongsheng Rubber Co. Ltd, ITG Voma Corp., and American Tire

Distributors Holdings, Inc.) are not defendants in the Salazar case. [See #199-6.] Thus,

a sharing provision would expose confidential and proprietary information of other litigants



                                              5
not party to the Salazar case. Shaw has not pointed to any pending cases involving the

alleged defective tire at issue in this case, or involving comparable plaintiffs, comparable

claims, or comparable alleged injuries brought against the five Defendants named in this

case.

        Where good cause supports entry of a blanket protective order, as it does here,

the Court must strike a delicate balance between achieving the requirements of Rule 1

and preventing “fishing expeditions or an undirected rummaging . . . for evidence of some

unknown wrongdoing.” Cuomo v. Clearing House Ass’n, LLC, 557 U.S. 519, 531 (2009);

see also Baker, 132 F.R.D. at 125 (noting the propriety of restricting the right to

disseminate information obtained in discovery that involves the producing party’s “true

trade secrets and confidential research, development and commercial information.”).

Shaw has not convinced the Court that the sharing provision she seeks is anything more

than “an improper attempt to provide a strategic discovery benefit to counsel and litigants

in future cases against the Defendants.” Strough v. Gen. Motors LLC, Civ. No. 18-cv-

03303-PAB-NRN, 2019 WL 2357306, at *3 (D. Colo. June 4, 2019) (emphasis in original).

        In essence, Shaw seeks a “preemptive” sharing provision that “would essentially

allow discovery of Defendants' designated confidential information by as-yet unnamed

plaintiffs or potential plaintiffs in collateral litigation without any court supervision and

without any opportunity for Defendants to object to the disclosure.” See Mckellips v.

Kumho Tire Co. Inc., No. 13-cv-2393-JTM-TJJ, 2014 WL 3541726, at *1 (D. Kan. July 17,

2014) (denying inclusion of a “preemptive” sharing provision.). Under the circumstances

of this case, the Court is persuaded by the notion that the sole purpose of discovery is to



                                             6
assist the parties to litigation in the preparation of their specific case for trial or settlement.

Seattle Times, 467 U.S. at 34 (observing that liberal discovery is provided for the sole

purposes of assisting and preparing for trial or the settlement of litigated disputes).

       Finally, “[a] sharing provision undermines the reason for a protective order in the

first place and puts the confidential information at risk of disclosure.” Ramos v. Cooper

Tire & Rubber Co., No. 10-CV-198 JAP/ACT, 2011 WL 13266815, at *6 (D.N.M. Mar. 8,

2011). This is especially true where, as here, discovery is expected to include Defendants’

trade secrets. For these reasons, the Court rejects Shaw’s request for a sharing provision.

2.     Use Provision

       Defendants propose inclusion of the following provision:

       Use in this Litigation Only. Confidential Information may be used only for
       purposes of this litigation. Each person to whom the disclosure of any
       Confidential Information is made shall not, directly or indirectly, use,
       disclose, or disseminate, or attempt to use, disclose or disseminate, any of
       the same except as expressly provided herein.

[#198-1 at ¶7.] Shaw seeks to include language that would further limit the sharing of her

“medical records, private health information, and other personal information of a sensitive

nature[.]” [#199-1 at ¶7.] She proposes the following:

       Plaintiff’s Confidential Information, including but not limited to her medical
       records, private health information, and other personal information of a
       sensitive nature, is presumed confidential irrespective of formal designation
       as such, and shall not be shared or disseminated by the parties, their
       representatives, or their insurers for any purposes unrelated to this litigation
       including, without limitation, sharing with or dissemination to insurance
       databases, adjustment bureaus, information vendors, or underwriters.
       Plaintiff’s Confidential Information produced in this case will be used by the
       Defendants, their counsel, their experts, and their insurers solely for the
       limited purpose of defending against Plaintiff’s claims in this lawsuit.
       Defendants and their counsel will maintain a written record of all persons or
       entities to whom any redisclosure or production of Plaintiff’s records is made


                                                7
       including identification of the documents or information disclosed and the
       written acknowledgement of such persons or entities to be bound by the
       terms of this Protective Order and to be subject to this Court’s jurisdiction
       for purposes of same.

[#199-1 at ¶7.]

       Shaw contends this additional language is necessary to ensure that her

confidential information is not “disseminated or used by the Defendants or their insurers

for any purpose unrelated to this litigation.” [#199 at p.5.] According to Defendants, during

the parties’ conferral Shaw further “asserted this information cannot be shared beyond

the insurer, alleging that this information is improperly used in various databases and

‘clearinghouses’ that would be used against” her. 2 [#198 at pp.3-4.] Defendants object to

inclusion of this language on several grounds. [See id.]

       The Court notes that Shaw’s medical records are generally protected by statute.

The wrongful disclosure of individually identifiable health information is a statutory offense

subject to penalty under the Health Insurance Portability and Accountability Act of 1996

(“HIPAA”), 42 U.S.C. § 1320d-6 (2019). So, to the extent Shaw seeks to include language

that explicitly identifies her medical records and private health information as “presumed

confidential irrespective of formal designation,” the Court finds good cause to do so.

However, Shaw must still stamp or mark any of these records as “Confidential” to assist

with the identification of these records and so that Defendants are not left to guess at

what Shaw may contend constitutes a medical record or private health information, even

if the status of such a document might be presumed to be obvious. [#199-1 at ¶7.]


2Shaw did not make this contention in her Discovery Brief. She only apparently raised it
during the Parties’ conferral, according to Defendants.


                                              8
       The remainder of Shaw’s proposed language is overbroad and unduly

burdensome. Shaw attempts to severely limit Defendants’ ability to disseminate her

confidential information to Defendants’ insurers and their underwriters, as may be

necessary for the litigation of this case, based on vague and conclusory assertions of

“improper” use, without providing good cause. [198 at pp. 3-4.] The Court acknowledges

the sensitive nature of personally identifiable health information, but Shaw affirmatively

placed her medical condition and related health information at issue by filing this action

and seeking damages for numerous alleged physical, emotional, and mental injuries.

Defendants must be afforded the opportunity to use confidential information obtained

through discovery to assess Shaw’s claims and their defenses, and to evaluate the case

for possible settlement. The protective order, in addition to statutory penalties for wrongful

disclosure of health information, are adequate safeguards to ensure that the

dissemination of Shaw’s medical information will be limited to the litigation and possible

settlement of this case. [See #198-1 at ¶7;] cf. Estate of Lillis v. Bd. Of Cty. Comm’rs of

Arapahoe Cty., 2019 WL 3386471 (D. Colo. July 26, 2019) (considering sanctions against

an attorney for alleged HIPAA violations).

3.     Filing Provision

       Defendants propose the following “filing” provision:

       Filing. In filing any Confidential Information with the Court, or filing any
       pleading, motion, brief, or other document that references or discloses the
       substance or content of Confidential Information, the filing party must
       comply with the requirements of D.C.COLO.LCiVR 7.1 and 7.2, which
       govern restrictions on public access to filed documents in this matter.

[#198-1 at ¶10.] Shaw seeks to add language to the end of the paragraph that qualifies



                                              9
the provision as follows: “ . . . consistent with the Court’s policy that the public shall have

access to all documents filed with the court and all court proceedings.” [#199-1 at ¶10

(internal quotations omitted).] Defendants object to the inclusion of this qualifying clause

on the grounds that Shaw would be able to redact Defendants’ confidential documents

and file them in a public forum without conferring with the producing party, and that Local

Rules 7.1 and 7.2 sufficiently cover these matters, rendering Shaw’s language redundant.

[#198 at pp. 4-5.] The Court agrees.

       Shaw’s proposed language appears to be taken directly from Local Rule 7.2(a),

which reads: “[u]nless restricted by statute, rule of civil procedure, or court order, the

public shall have access to all documents filed with the court and all court proceedings.”

D.C.COLO.LCivR 7.2(a). The inclusion of this language in the proposed protective order

is redundant and may create unnecessary confusion to an otherwise clear and concise

provision. It is sufficient that the protective order requires compliance with Local Rule 7.2

in total, which is required of the parties anyway. Therefore, the Court rejects Shaw’s

proposed addition.

4.     Return After Litigation Provision

       Defendants propose including a “return after litigation” provision that requires the

return or destruction of confidential information after the final termination of this case.

[#198 at pp. 5-6.] Defendants contend that without this provision, the purpose of the

protective order would be defeated. [Id.] Shaw did not brief this issue, but she did provide

proposed language. [See #199-1 at ¶12.] Her proposed language would except “materials

produced and obtained in discovery” and “shared pursuant to” her proposed sharing



                                              10
provision, from the post-litigation obligation to return or destroy confidential information.

[Id.]

        Shaw’s proposed language strips the post-litigation provision of any meaning and

would render the provision superfluous. Moreover, post-litigation return or destroy

provisions are common features of protective orders. See, e.g., Gillard, 196 F.R.D. at

389. They safeguard the purpose of protective orders once litigation concludes. See Fed.

R. Civ. P. 26(c). Thus, the Court rejects Shaw’s proposed language.

5.      Authentic Business Record Provision

        Finally, Shaw wants to add an “Authentic Business Record” provision that reads

as follows:

        Authentic Business Record. Notwithstanding any other provision of this
        Order, all documents designated as Confidential, which are authored in their
        entirety by the Producing Party, are deemed to be authentic copies of
        business records maintained by the Producing Party in the ordinary course
        of business except as follows. If the Producing Party believes any particular
        such document(s) is not appropriately deemed an authentic business
        record maintained in the ordinary course of business, it may, by stipulation
        or motion filed within 30 days of production, seek an Order of the Court to
        have the document(s) excepted from being deemed an authentic business
        record maintained in the ordinary course of business. Other documents
        designated as confidential, which are not authored in their entirety by the
        Producing Party, are deemed to be authentic copies of records in the
        possession of the Producing Party.

[#199-1 at ¶14.] Defendants oppose this provision on grounds that it exceeds the scope

and purpose of the protective order; it would inhibit the efficient and cost-effective litigation

of this matter by forcing a producing party to file a motion to exclude its own documents

from being deemed authentic business records; and it results in the parties waiving their

objections to authenticity (or other foundational evidentiary objections) in exchange for



                                               11
designating a document “Confidential.” [#198 at p.6.]

       Despite several example protective orders containing this provision that Shaw

attached to her brief, the Court does not agree this provision is necessary or useful to the

inherent purpose of a protective order. See Fed. R. Civ. P. 26(c) [See generally #199-2.]

Moreover, every example protective order Shaw referred this Court to that contained this

provision was stipulated to by the parties. [Id.] Defendants have not stipulated to this

provision, and the Court finds the provision unnecessary.

                                       C. CONCLUSION

       For the foregoing reasons, the Court finds good cause for entry of a protective

order in this matter. IT IS ORDERED that the Clerk of Court shall docket Exhibit A to this

Order as the Protective Order in this matter.



       DATED: October 30, 2019

                                                 BY THE COURT:



                                                 ___________________________
                                                 S. Kato Crews
                                                 U.S. Magistrate Judge




                                            12
